City of Tampa filed bill of complaint to foreclose certain municipal tax certificates.
Motion to dismiss was as follows:
"CITY OF TAMPA, a municipal corporation, Plaintiff, v. ITALIAN COUNTRY CLUB etc., et al., Defendant. Motion to Dismiss Bill of Complaint.
"COMES NOW: The Association of the Latin American Clubs, a non-profit corporation existing by virtue of and under the laws of the State of Florida, one of the defendants in the above styled cause and moves to dismiss the bill of complaint in this cause for the reason that the same is contrary to the laws and the Constitution of the State of *Page 891 
Florida and wholly bad, insufficient and does not state a cause of action.
        "ASSOCIATION OF LATIN AMERICAN CLUBS "By Dr. J.L. Avellanal "Dr. J.L. Avellanal, President."
Complainant moved to strike the motion to dismiss on these grounds, viz.:
"1. That in said motion said corporation is appearing in person by its president, J.L. Avellanal.
"2. That said corporation must appear by an attorney.
"3. That defendant has not alleged a satisfactory defense to the bill of complaint filed in this cause."
Order was entered as follows:
"This cause coming on this day to be heard upon the motion to strike filed by the plaintiff; and the court being fully advised in the premises, it is therefore
"Ordered, adjudged and decreed that said motion should be granted and the same is hereby granted on the ground that a corporation cannot appear in an action in person, but must appear by an attorney.
"Done and ordered at Tampa, Florida, this first day of October, A.D. 1938."
Appeal was entered.
If error was committed, and we do not so hold, it was harmless error because the motion to dismiss was without merit.
So the order is affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 892